Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/13/2021 and 8/10/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gerrard (US8342547B2), henceforth referred to as Gerrard.
Regarding Claim 1, Gerrard teaches a hub bracket structure comprising: a trailing arm that extends in a vehicle front-rear direction (Column 9 lines 33-36: "Numeral 100 refers to a portion of the twist beam axle which, via a bushing 101, is connected to a chassis (not shown) of a vehicle. The bushing 101, which face the forward driving direction of the vehicle"), with one end thereof axially supported by a vehicle body in a manner swingable up and down (Column 19 line 21-25: " Under embodiments wherein the component or assembly is provided on a twist beam axle, this would entail mounting the suspension linkage to the vehicle structure with substantially stiff bushings 101. This may have no consequence for the vertical kinematic movement of the suspension which the twist beam axle is required to provide"),  a hub carrier that rotatably supports a wheel (Claim 1: "where said hub carrier is configured for supporting a wheel carrier"), and a hub bracket that connects the trailing arm and the hub carrier (Column 9 line 6-7: " a hub carrier 10, and an optional rigid support bracket 30 to be fixed to, or integral with, a base suspension 100"), "wherein the hub bracket includes a bracket body that includes a mounting surface mounted with the hub carrier (Column 9 line 57-65: ""the hub carrier 10 supports, via bearings (not shown), a wheel carrier 109, which in the view according to FIG. 1 is hidden by the wheel 111, a plurality of support bodies 1, interposed between the bracket or back-plate's 20 support portions 21 and the hub carrier's 10 support portions 11 via the support 30"), and a rear connector that extends from the bracket body toward the trailing arm behind a ground contact point of the wheel (Figure 3: Bracket 30 mounted at bolt 31 to arm 100, behind center point of wheel carrier 109), and the rear connector is extended to a position to overlap with a rear surface of the trailing arm in a front-rear direction and is joined to the rear surface of the trailing arm (Figure 3: Bracket 30 mounted to back of trailing arm 100 at top and bottom in a vehicle front-rear direction).
Regarding Claim 3,  Gerrard teaches the hub bracket includes a front connector in front of the rear connector (Figure 1: Bracket 30 mounted in front and rear at bolted connection points 31), and the front connector is joined to an outer surface in a vehicle width direction of the trailing arm (Figure 1: Bracket 30 mounted in front and rear at bolted connection points 31 at an outer surface of arm 100).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Gerrard in view of Wallgren (EP3233541B1), henceforth referred to as Wallgren.
Regarding Claim 2, Gerrard does not teach the rear connector being the only connection to the hub bracket. However, Wallgren teaches that in the hub bracket, only the rear connector thereof is joined to the trailing arm (Figure 4: Bracket 15 connected to integral link 19, connected to rear of trailing arm 10). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the trailing arm suspension of Gerrard with the rear connection of Wallgren in order to maintain room for powertrain components (Paragraph [0017]: “The link is preferably connected directly in both body-side joints with the structure and / or a subframe or mounting frame. Advantageously, the link is thus at least partially formed as a wishbone and / or trailing arm. If the transverse link region is preferably arranged in the vehicle longitudinal direction behind the wheel center, sufficient space for the drive unit, in particular motors, shafts and / or gears, can be created in the region of the wheel center”).
Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Gerrard in view of Inoue (US20070290474A1), henceforth referred to as Inoue.
Regarding Claim 4, Gerrard does not teach the connectors being welded to the trailing arms. However, Inoue teaches the front connector is welded at an inner end portion thereof in the vehicle width direction to the outer surface in the vehicle width direction of the trailing arm (Figure 3: weld w2 connecting front of spindle base plate 14 to spindle support plate 13, which is welded to the front outer surface of arm 10 at weld w3). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the trailing arm suspension of Gerrard with the welding of Inoue in order to increase the strength of the connection (Paragraph [0005]: “in order to ensure that there is sufficient strength and rigidity of the joint therebetween, it is necessary to subject the entire periphery thereof to a welding treatment”).
Regarding Claim 5, Gerrard does not teach the connector being welded to the trailing arm. However, Inoue teaches  the rear connector is welded to the rear surface of the trailing arm (Abstract: "a rear end part of the plate main body (13M), the rear bent flange (13R) engaging with and being welded (w4) to a rear edge part of the trailing arm (10)"), and the front connector is fastened to the outer surface in the vehicle width direction of the trailing arm (Figure 3: weld w2 connecting front of spindle base plate 14 to spindle support plate 13, which is welded to the front outer surface of arm 10 at weld w3). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the trailing arm suspension of Gerrard with the welding of Inoue in order to increase the strength of the connection (Paragraph [0005]: “in order to ensure that there is sufficient strength and rigidity of the joint therebetween, it is necessary to subject the entire periphery thereof to a welding treatment”).
Regarding Claim 6, Gerrard does not teach the connector being separate from the bracket body. However, Inoue teaches the front connector is formed of a separate member from the bracket body and is fastened to the bracket body with a bolt (Figure 3: Spindle base plate 14b fastened to spindle support plate by bolts B and welds W2). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the trailing arm suspension of Gerrard with the separation of connector and bracket of Inoue in order to increase the strength of the joint (Paragraph [0004]: “becomes possible to bring an axis L of the spindle 014 close to the main cross-section of the trailing arm 010, which is advantageous in terms of strength”).
Cited Prior Art not Relied Upon
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure includes Deckard (US20140103627A1), which discloses a rear trailing arm suspension with brackets holding hub carriers.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J O'NEILL whose telephone number is (571)272-4752. The examiner can normally be reached Mon - Fri: 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MATTHEW J O’NEILL/
Examiner, Art Unit 3614

/JAMES A ENGLISH/Primary Examiner, Art Unit 3614